Citation Nr: 0335166	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-01 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 22, 
2001, for the assignment of a 20 percent evaluation for 
osteoarthritis, cervical spine, with degenerative disc 
disease. 

2.  Entitlement to an effective date prior to January 22, 
2001, for the assignment of a 10 percent evaluation for 
osteoarthritis, lumbosacral spine. 

3.  Entitlement to an effective date prior to January 22, 
2001, for the assignment of a 10 percent evaluation for 
osteoarthritis, thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1958 to October 
1967.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, granted the veteran service connection 
for cervical spine, lumbosacral spine and thoracic spine 
disabilities, and assigned those disabilities noncompensable 
evaluations, effective from July 27, 1994, and compensable 
evaluations, effective from January 22, 2001.  The veteran 
appealed the effective date assigned the compensable 
evaluations.      

The veteran also initiated an appeal of the evaluations 
initially assigned his spine disabilities, but the RO has not 
yet responded to the veteran's action in this regard.  The 
Board addresses this matter in the Remand section of this 
decision.  The Board also addresses the issue of entitlement 
to an effective date prior to January 22, 2001, for the 
assignment of a 20 percent evaluation for osteoarthritis, 
cervical spine, with degenerative disc disease, in the Remand 
section of this decision. 


FINDINGS OF FACT

1.  On July 27, 1994, the RO received the veteran's claims 
for service connection for spine disabilities.

2.  In a rating decision dated April 2001, the RO granted the 
veteran service connection for, in part, lumbosacral spine 
and thoracic spine disabilities, and assigned those 
disabilities noncompensable evaluations, effective from July 
27, 1994, and 10 percent evaluations, effective from January 
22, 2001.

3.  The veteran appealed the effective dates the RO assigned 
the 10 percent evaluations.

4.  It was factually ascertainable that the veteran's 
lumbosacral and thoracic spine disabilities were 10 percent 
disabling more than a year prior to July 27, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 27, 1994, for 
the assignment of a 10 percent evaluation for osteoarthritis, 
lumbosacral spine, have been met.  38 U.S.C.A. §§ 5101, 
5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2003).

2.  The criteria for an effective date of July 27, 1994, for 
the assignment of a 10 percent evaluation for osteoarthritis, 
thoracic spine, have been met.  38 U.S.C.A. §§ 5101, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to earlier effective dates for 
the compensable evaluations initially assigned his 
lumbosacral spine and thoracic spine disabilities.  In a 
rating decision dated April 2001, the RO granted the veteran 
service connection for these disabilities, and assigned those 
disabilities noncompensable evaluations, effective from July 
27, 1994, and compensable evaluations, effective from January 
22, 2001.  Thereafter, the veteran appealed the RO's 
decision.  

I.  Development of Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In this case, when the VCAA was enacted, the veteran's claim 
was pending before VA.  The VCAA is thus applicable to this 
appeal.  See VAOGCPREC 7-03.  Despite this fact, the RO did 
not provide the veteran a VCAA notification letter.  The RO 
also did not satisfy the VCAA's duties to notify and assist.  
Regardless, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Rather, due to the Board's favorable decision 
with regard to those claims, explained below, any error that 
results from a failure to remand them for proper procedural 
development is harmless and does not affect their merits, or 
the veteran's substantive rights related thereto.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran); see also 38 
C.F.R. § 20.1102 (2003).

II.  Analysis of Claims

The veteran seeks an effective date prior to January 22, 
2001, for the assignment of 10 percent evaluations for 
lumbosacral spine and thoracic spine disabilities.  He argues 
that the RO should have assigned an effective date of July 
27, 1994, for those evaluations because that is the receipt 
date of his original claims.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Except as 
otherwise provided, the effective date of the award of an 
evaluation based on an original claim, a claim reopened after 
a final disallowance, or a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies).  

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 
initial evaluations at issue in this case depending on the 
facts in each case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to have 
occurred (date increase is factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective dates to be assigned 
the initial evaluations thus involves analyzing (1) when the 
claim for an increased evaluation was received and, if 
possible, (2) when the increase in disability actually 
occurred.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  38 C.F.R. 
§ 3.155(a) (2003); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2003).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2003).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim. 
38 C.F.R. § 3.157(b)(1) (2003).  Evidence received from a 
private physician or layperson will also be accepted as a 
claim when the evidence is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2003).

In this case, the RO received the veteran's claims for 
service connection for spine disabilities (claimed as neck 
and back disorders) on July 27, 1994.  The RO denied these 
claims in September 1994, and thereafter, the veteran 
appealed the RO's decision to the Board.  In July 1997, the 
Board remanded this matter to the RO for additional 
development, and when the claim was in remand status, in a 
rating decision dated April 2001, the RO granted the 
veteran's claims.  Specifically, the RO, in part, granted the 
veteran service connection for lumbosacral spine and thoracic 
spine disabilities, and assigned those disabilities 
noncompensable evaluations, effective from July 27, 1994, and 
10 percent evaluations, effective from January 22, 2001.  The 
veteran then appealed the effective date assigned the 
compensable evaluations.  According to these facts, the 
veteran's claims have been pending since July 27, 1994.  The 
question thus becomes when it was factually ascertainable 
that the veteran's lumbosacral and thoracic spine 
disabilities were 10 percent disabling.

To make this determination, it is necessary to review VA's 
Schedule for Rating Disabilities for guidance in rating spine 
disabilities.  It provides that arthritis that is due to 
trauma and which is substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2003).  DC 5003, which governs degenerative arthritis, 
provides that that disease, if it is established by x-ray 
findings, shall be rated on the basis of limitation of motion 
under the appropriate DC for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5003 (2003).  

The appropriate DCs in this case include DCs 5290, 5291, and 
5292.  These DCs provide that a 10 percent evaluation is 
assignable for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation is assignable for moderate 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, DC 5290 (2003).  

A zero percent evaluation is assignable for slight limitation 
of motion of the dorsal (thoracic) spine.  A 10 percent 
evaluation is assignable for moderate limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.71a, DC 5291 (2003).  

A 10 percent evaluation is assignable for slight limitation 
of motion of the lumbar spine.  A 20 percent evaluation is 
assignable for moderate limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2003).  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995) (holding that, when 
assigning a disability evaluation, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).  

According to these criteria, more than a year prior to July 
27, 1994, when the veteran filed his claims, it was factually 
ascertainable that the veteran's lumbosacral and thoracic 
spine disabilities were 10 percent disabling.  Private 
medical evidence the veteran submitted in support of his 
claims reveals that from 1985 to 1994, the veteran sought 
chiropractic care for all three segments of his spine.  
During visits dated prior to July 27, 1993, the veteran's 
chiropractor objectively noted that the veteran had pain, 
soreness and stiffness in those areas.  He also noted that 
the veteran wore a lumbar support.  Such symptoms warranted 
the assignment of a 10 percent evaluation under 38 C.F.R. §§ 
4.40, 4.45.  

As previously indicated, under 38 C.F.R. § 3.400(o)(2), in a 
claim for an increased evaluation, if an increase in 
disability precedes the claim by more than a year, the 
effective date of the increased evaluation is the date that 
the claim was received.  In this case, the RO received the 
veteran's claims on July 27, 1994.  The Board thus concludes 
that the criteria for an effective date prior to January 22, 
2001, for the assignment of 10 percent evaluations for 
lumbosacral spine and thoracic spine disabilities, have been 
met.  The veteran's claims for those benefits must therefore 
be granted.


ORDER

An effective date of July 27, 1994, for the assignment of a 
10 percent evaluation for osteoarthritis, lumbosacral spine, 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  

An effective date of July 27, 1994, for the assignment of a 
10 percent evaluation for osteoarthritis, thoracic spine, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  


REMAND

First, in a rating decision dated April 2001, the RO granted 
the veteran service connection for cervical spine, 
lumbosacral spine and thoracic spine disabilities, and 
assigned those disabilities noncompensable evaluations, 
effective from July 27, 1994, and 20 percent, 10 percent, and 
10 percent evaluations, respectively, effective from January 
22, 2001.  In a VA form 9 (Appeal to Board of Veterans' 
Appeals) received in March 2002, the veteran indicated that 
his spine disabilities should have been evaluated as 60 
percent disabling.  The Board construes this written 
statement as a notice of disagreement with the evaluations 
the RO initially assigned the veteran's spine disabilities.  

To date, VA has not issued the veteran a statement of the 
case in response to this notice of disagreement.  The failure 
to do so in a case such as this renders the veteran's claim 
for higher initial evaluations procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2003); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  The purpose of the Remand is to give 
VA an opportunity to cure this defect.  Thereafter, VA should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims 
file does not contain a notice of disagreement, a statement 
of the case and a substantive appeal, the Board is not 
required, and in fact, has no authority, to decide the 
claim). 

Second, the veteran seeks an effective date prior to January 
22, 2001, for the assignment of a 20 percent evaluation for 
osteoarthritis, cervical spine, with degenerative disc 
disease.  As previously indicated, while the veteran's claim 
for this benefit was pending, the RO did not provide the 
veteran a VCAA notification letter, or satisfy the VCAA's 
duties to notify and assist.  Such action should be taken on 
Remand.

This case is remanded to RO for the following development:

1.  The RO must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
notifying the veteran of the applicable 
provisions of VCAA and of the evidence 
needed to support his claim for an earlier 
effective date for a 20 percent evaluation 
for a cervical spine disability, and 
indicating which evidence VA will develop 
and which evidence the veteran must 
furnish.  

2.  The RO should furnish the veteran and 
his representative a statement of the 
case addressing the issues of entitlement 
to higher initial evaluations for 
cervical spine, lumbosacral spine and 
thoracic spine disabilities, and afford 
them an opportunity to perfect an appeal 
of the RO's denial of these issues by 
submitting a substantive appeal in 
response thereto.  TheRO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of these particular claims 
following the issuance of the statement 
of the case unless he perfects his 
appeal.   

3.  TheRO should readjudicate the 
veteran's earlier effective date claim 
based on all of the evidence of record.  
If VA denies the benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review. 

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the deferred 
claims.  The veteran is free to perfect his appeal of these 
claims and then to submit any additional evidence he wishes 
to have considered in connection with this appeal.  However, 
he is not obligated to act unless otherwise notified.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



